OWEN, Judge.
Appellant, charged with extortion, entered a negotiated plea to attempted extortion as a result of which he was placed on four years’ probation. No appeal was taken from the order of probation. Subsequently, probation was revoked and appellant sentenced to five years in prison. He appeals from the order revoking probation.
Appellant contends that the revocation of probation was improper, not because of any insufficiency of the evidence to support the charge upon which revocation was based, but because the trial court’s initial imposition of probation with the condition of 90 days jail time was itself null and void and thus, appellant argues, there simply was no valid probation to be revoked. The point is without merit. It is now too late to question the probation order. See, Brown v. State, 305 So.2d 309 (Fla.App.4th 1974). • Were the probation order properly before us we would conclude on the authority of Lewis v. State, 298 So.2d 540 (Fla.App.4th 1974), that it was a valid and proper order.
The order revoking probation is affirmed.
MAGER and DOWNEY, JJ., concur.